Citation Nr: 0713433	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  06-32 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.  

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to May 
1964.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2000, the Board remanded the issue of entitlement 
to service connection for an acquired psychiatric disorder to 
the RO for additional development.  While the case was in 
remand status, additional issues were developed for appellate 
review.  The case has been returned to the Board and is ready 
for further review.  

In a February 2006 VA Form 21-4138, the veteran discussed 
bronchitis due to his travels in Vietnam as part of the 
Merchant Marines.  The Board construes this as a claim for 
service connection for bronchitis, and the matter is referred 
to the RO for consideration.  


FINDINGS OF FACT

1.  An acquired psychiatric disorder is not related to the 
veteran's military service. 

2.  The veteran did not engage in combat with the enemy, and 
his non-combat stressor has not been verified.

3.  PTSD is not related to the veteran's active duty service.

4.  A heart disorder was not noted in service or within the 
first post-service year, and a current heart disorder is not 
related to service.

5.  The veteran did not serve in the Republic of Vietnam 
during service.

6.  The veteran's diabetes mellitus was first manifested many 
years after service and is not related to his service or any 
aspect thereof.

7.  A current diagnosis of COPD is not of record. 


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, to include PTSD, was 
not incurred in or aggravated during the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 1154(b), 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  A heart disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).  

3.  Diabetes mellitus was not incurred in or aggravated by 
his active service, nor may it be presumed to have been so 
incurred, to include as due to exposure to herbicides.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 
(2006).

4.  COPD was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred, to include as 
due to exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.313 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2006).  
Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  



A Psychiatric Disorder 

The veteran's service medical records show that in May 1963, 
the veteran was referred for psychiatric observation because 
he was being considered for discharge due to difficulty in 
adapting to service by reason of a history of repeated minor 
infractions of discipline.  The findings were that the 
veteran was mentally responsible, able to distinguish right 
from wrong and adhere to the right, and had the mental 
capacity to understand and participate in board proceedings.  
It was also determined that the veteran had no mental disease 
or defect sufficient to warrant disposition through medical 
channels.  At separation in February 1964, psychiatric 
evaluation was normal.  

Private medical records show that in October 1995, it was 
noted that the veteran was taking Zoloft for stress.  VA 
outpatient treatment records show that in February 1999 he 
was treated for depressive disorder.  A private psychological 
evaluation in May 1999 shows a diagnosis of anxiety disorder.  
Thus a current psychiatric disorder has been diagnosed.  
However, the claim must fail since the record does not show 
that a psychosis was manifested to any degree within the 
first post-service year, nor does it contain competent 
medical evidence associating the currently diagnosed 
psychiatric disorder with service or any incident therein.   

The Board has also considered the veteran's own assertions.  
He has stated that he was treated in service for psychiatric 
problems.  However, the record shows that he was evaluated 
during service and found to have no mental disease.  As to 
his contention that he has "stress" due to an incident 
which he contends occurred in Germany when he was accused of 
rape, (see VA Form 9 dated in January 2000), the service 
personnel records do not reflect that the veteran was accused 
of rape and detained by the military police as he has 
described, and no medical evidence has related his 
psychiatrist complaints to this unsubstantiated incident 
except by way of history.  The lay statements that the 
veteran submitted do not substantiate this claimed stressor, 
as discussed further below.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record, 
see Miller v. West, 11 Vet. App. 345, 348 (1998), that a 
medical opinion is inadequate when unsupported by clinical 
evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), 
and that a medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  The Board finds that the veteran's assertions 
are afforded no probative weight in the absence of evidence 
that the veteran has the expertise to render opinions about 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998). 

PTSD

The record reflects that the veteran has been diagnosed with 
PTSD.  (See, e.g., VA outpatient treatment of March 2004, May 
2004, June 2004, private record of July 2005).  The claim 
will turn on whether he has a verified inservice stressor 
upon which the diagnosis of PTSD is based.  38 C.F.R. 
§ 3.304(f).  

The veteran has claimed that his inservice stressor occurred 
when he was stationed in Germany and was falsely accused of 
raping a German woman in 1962 or 1963.  The record does not 
confirm that this incident occurred.  The Board has reviewed 
the veteran's entire service personnel records, obtained from 
the NPRC, and there is no indication that he was involved in 
an incident where he was accused of rape, and detained.  The 
records indicate that he was disciplined for various offenses 
in 1963; however there is no indication that he was accused 
of rape, arrested or detained due to such accusation. 

The veteran has submitted lay statements from service 
comrades to support this claim.  One reported in a June 2005 
letter that around the middle of May 1963 that the military 
police picked up the veteran for, as he was later told by 
another soldier, suspicion of rape, and that he was released 
several days later.  Also submitted was a copy of an email 
response to the veteran which also indicated this 
information.  In a June 2005 email response to the veteran 
from another comrade, it is generally mentioned that because 
German prostitutes accused military personnel of "the R 
word", soldiers were often randomly chosen to be in line-ups 
by the military police. 

As noted above, where the claimed stressor is not related to 
combat, lay testimony, by itself, will not be sufficient to 
establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate the lay assertions to verify the 
claimed stressor.  The Board acknowledges the statements from 
the service comrades of the veteran regarding his claim.  As 
to the one that stated that the veteran was picked up by the 
military police in May 1963, and released several days later, 
the comrade stated that he was later told by another 
individual that the veteran was picked up on suspicion of 
rape.  This comrade further reported that he left Germany in 
June 1963 and he did not recall that the veteran was charged 
with anything.  The Board considered this statement in 
determining whether there is "credible supporting evidence" 
of a stressor under 38 C.F.R. § 3.304(f).  However, the 
statement is general and based on information of which the 
writer did not have personal knowledge.  Further, official 
service records show that on May 9, 1963, the veteran was 
noted to have been AWOL on May 8, 1963 and he was restricted 
to the company area for 14 days.  Hence the statement of the 
veteran's comrade is not corroborated by the official record.  
As the email statement of the other comrade, it does not 
directly or specifically refer to the claimed stressor.  In 
the absence of a verified stressor, the claim for service 
connection for PTSD must fail.   

Heart Disorder 

The service medical records, including the February 1964 
separation examination report, make no reference to a heart 
disorder, and a heart disorder is not noted in the record 
within the first post-service year.  Private records show 
complaints of chest pain beginning in the 1990's.  (See, e.g. 
private record of December 1998).  VA examination in May 2003 
shows that on chest X-ray, the heart is normal.  In an August 
2005 letter, a private examiner reported that the veteran has 
peripheral vascular disease, bilateral with stenting of the 
superficial femoral artery on the left with in-stent 
restenosis that required re-intervention.  He was noted to 
have non-obstructive carotid disease, non-obstructive 
coronary disease and may have microvascular disease causing 
angina.  VA outpatient records in 2006 show treatment for 
premature ventricular contraction (pvc) and an echocardiogram 
in March 2006 showed aortic valve sclerosis, and mild 
tricuspid regurgitation.   

Despite the finding of current manifestations of a heart 
disorder, absent a showing of inservice manifestations and an 
objective medical connection between the two, the claim must 
be denied.  In this regard, the Board has considered the 
veteran's own statements.  It is noted that he has argued 
that his heart disorder is due to an incident in service when 
he was accused of rape while stationed in Germany, (See, VA 
Form 9 dated in January 2000), the Board notes that this 
incident is not shown in the service personnel records, and 
no competent medical evidence has linked his heart disorder 
with service or any incident therein.  His assertions are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).

Diabetes Mellitus, and Chronic Obstructive Pulmonary Disease 
to Include as due to Exposure to Herbicides.  

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era, and has a certain 
listed disability, shall be presumed to have been exposed 
during such service to an herbicide agent (Agent Orange), 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Disorders which have 
been positively associated with Agent Orange include Type II 
diabetes mellitus, but not COPD.  38 C.F.R. § 3.309(e).  

In response to the RO's inquiry, the National Personnel 
Records Center (NPRC) replied in November 2005, that there is 
no evidence in the veteran's file to substantiate any service 
in the Republic of Vietnam.  The veteran does not have the 
requisite type of service in the Republic of Vietnam as 
defined by 38 C.F.R. § 3.313(a) and § 3.307(a)(6)(iii), and 
the presumption of exposure to herbicides agents under 38 
C.F.R. § 3.307 therefore does not apply. 

The veteran argues that he was exposed to herbicides in 
Vietnam during his service in the Merchant Marines.  The 
Board notes that the veteran's service in the Merchant 
Marines is not considered active duty under the statutes and 
regulations governing awards of service connection.  See 38 
C.F.R. § 3.7 (2006).  Accordingly, even if the veteran did 
visit Vietnam with the Merchant Marines, the Board finds that 
that service does not entitle him to presumptive service 
connection for diabetes.  

Having determined that the veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the veteran is entitled to service connection on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

A.  Diabetes Mellitus

The veteran's service medical records are negative for any 
complaints or findings of diabetes mellitus.  Diabetes 
mellitus is not shown within the first post service year.  
Private records show a diagnosis of diabetes mellitus, Type 
II in December 2002.  However, there is no competent medical 
evidence linking diabetes mellitus to service, or showing 
that diabetes mellitus manifested within one year of his 
discharge from service.  No probative, competent medical 
evidence exists of a relationship diabetes mellitus and 
service.  

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

B.  Chronic Obstructive Pulmonary Disease 

The veteran has alleged that he has COPD related to service.  
Available records show no treatment for lung problems during 
service or for many years thereafter.  While the veteran has 
been diagnosed with various lung problems, (See. e.g., 
diagnoses of pulmonary asbestosis on private examination in 
August 1992, and July 2004; and diagnoses of bronchitis on VA 
outpatient treatment in 1999, and 2003) the record does not 
contain a diagnosis of COPD.  When the veteran was examined 
by VA in May 2003, PFT's and X-rays were normal as was a 
chest CT scan in April 2003, and recent VA outpatient 
treatment records in 2006 reflect diagnoses of bronchitis.  
On private evaluation in July 2005, the examiner found that 
despite the veteran's history of COPD, there was no 
physiologic evidence of this condition.  


The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Evidence must show 
that the veteran currently has the disability for which 
benefits are being claimed.  Therefore, the Board finds that 
a current COPD disorder not having been diagnosed, service 
connection is not available on any basis, including direct 
service connection, or on a presumptive basis including as 
due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).

The Board has also considered the veteran's own assertions, 
internet articles and treatises offered in his behalf.  The 
Board finds that his assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  The internet 
articles and treatises are generic and do not relate 
specifically to the veteran's claim.  Further, an appellant's 
lay opinion, coupled with reliance on medical treatises, is 
insufficient to satisfy the medical requirements necessary 
for an award of service connection.  Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As to the issue regarding service connection for a 
psychiatric disorder, this issue was initially denied by the 
RO prior to the enactment of the current law.  In October 
2002, the Board sent a notice letter to the veteran regarding 
the duties to assist and to notify for service connection 
although this letter was not regarding the claims for service 
connection at issue here.  In July 2004, and again in 
December 2004, the RO sent a letter to the veteran regarding 
service connection for a heart disorder which included the 
criteria necessary to support a service-connection claim and 
that it was his responsibility to ensure that VA receives 
records not in the possession of a Federal Agency.  In June 
2005, the RO sent a letter to the veteran regarding his 
claims for COPD and diabetes.  Thus the veteran has had fully 
compliant notice regarding these claims, under Quartuccio 
before the final transfer and certification of the case to 
the Board, and he had ample time in which to respond.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield, Id.  
The Board finds that the present adjudication of the issues 
on appeal will not result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the issues on appeal.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes that the preponderance of the 
evidence is against the appellant's claims, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) is denied. 

Service connection for a heart disorder is denied.  

Service connection for diabetes mellitus, to include as due 
to exposure to herbicides, is denied.    

Service connection for chronic obstructive pulmonary disease, 
to include as due to exposure to herbicides, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


